     X                                                                  ~--~-   ~~

  2
  3                                                                     FHB ~ ~F'' 2019
  4
  5
 6                              TJ1vITED STATES DISTRICT COURT
  7                           CENTRAL DISTRICT OF CALIFORNIA
 8
         ~ iJNITED STATES OF AMERICA,
 9
 10                                  Plaintiff,       CASE NO. ~D ~- ~ 1~`2"~ r C~~
 11                            v.
 12                                                    ORDER OF DETENTION
 13
14~                                  Defendant.
15
16 ',                                                  L
17            A.() On motion ofthe Government in a case allegedly involving:
18                 1.() a crime of violence.
19                2.()     an offense with maximum sentence of life imprisonment or death.
20                3.() a narcotics or controlled substance offense with jmaximum sentence
21                         often or more years .             ~                       ,
22                4.()     any felony -where the defendant has been convicted oftwo or more
                                                                                     ,~
23                         prior offenses described above.
24                5.() any felony that is not otherwise a came of violence that
                                                                                involv        es a
25                         minor victim, ox possession or use ofa firearm or destructive device
26                         or any other dangerous weapon, or a failure to register under
                                                                                         18
27                         U.S.0 § 2250.
28           B.(•~      On motion by the Government /()on Court's oven
                                                                       motion, in a          case
                                ORDER OFDETENTION AFTER HEARING(18 U.S.C.§31420}
         CR-94(06/07)
                                                                                          Page 1 of4
     1                      allegedly involving:
   2             (~O the further allegation by the Government of:
   3                 1.(       a serious risk that the defendant will flee.
   4'                2. O      a serious risk that the defendant will:
   5                    a.()obstruct or attempt to obstructjustice.
   6                    b.()threaten, injure, or intimidate a prospective witness or juror or
   7                         attempt to do so.
   8          C. The Government()is/( is not entitled to a rebuttable presumption that no
   9                 condition or combination ofconditions vvill reasonably assure the defendant's
  10                 appearance as required and the safety ofany person or the community.
 11
 12                                                       II.
 13           A.(          The Court finds that no condition or combination of conditions will
 14                        r asonably assure:
 15                  1.(      the appearance ofthe defendant as required.
 16                   (~and/or
 17              2:(          the safety of any person or the community.
 18          B.() The Court finds that the defendant has not
                                                                  rebutted by sufficient
 19 ',            evidence to the contrary the presumption provided by statut
                                                                             e.
20 'i~
21 ',                                                    III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged,
                                                                                   including whether the
24               offense is a crone ofviolence,aFederal crime ofterroris
                                                                                       m,or involves a minor
25               victim or a controlled substance, firearm, explosive, or
                                                                                   destructive device;
26 '.       B. the weight ofevidence against the defendant;
27 I         C. the history and characteristics ofthe defendant;
                                                                          and
28          D.the nature and seriousness ofthe danger to any
                                                                         person or to the community.

                                   ORDER OFDETENTION AFTER HEARING(18 U.S.C.§3142(1)
                                                                                    )
         CR94(06/0
                                                                                                    Page 2 of4
              11                                                    N.
              2        The Court also has considered all the evidence adduced at
                                                                                                the hearing and the
              3 i     arguments andlor statements of counsel, and the
                                                                      Pretrial Services
    -         4 ~      Zep
                      1 ortJrecommendation.
             5
             6                                                      V.
    .        7        The Court bass the foregoing findings)on the foll
                                                                                      owing:
             8        A.(           As to flight risk:                          ~'~~._ ~.~a+~~
    -        91
         10
         11
         12
         13
         14
         15
         16                            ~ ~. • -                      ~ ~
—        17
                                                      ~                 —   ~
         Ig

         19
        20
        2I
        22
-       23
        24
                                                                  VI.
        25          A.() The Court finds that a seri
                                                     ous risk exists that    the defendant will:
        26                     1.()obstruct or attempt to obstruct
                                                                   justice.
        27                    2.()attempt to/{ )threaten, injure
                                                                 or intimidate a witness orjuror.
        28

                                •          ORDER OFDETENTION AFTER HEARING
                                                                          (18 U.S.C,§3142(1))
               CR-94(06/07)
                                                                                                          Page 3 of4
     1      B. The Court bases the foregoing fmding(s)on the following:
 2

  3

 4

 5

 6
 7
 8

 9                                                   V1I.
 10

 lI         A.IT YS TI~REFORE ORDERED that the defendant be detained prior to
                                                                              trial.
 12         B. IT YS FURTHER ORDERED that the defendant be committed to
                                                                                         the custody
 13             ofthe Attorney General for confinement in a corrections facility
                                                                                 separ       ate,to
14              the extent practicable,from persons awaiting or serving sente
                                                                                     nces or being
15              held in custody pending appeal.
16          C. IT IS FUR.THLR ORDERED that the defendant be afforded
                                                                                    reasonable
17              opportunity for private consultation with counsel.
18          D.IT IS FURTHER ORDERED that, on order of a Court
                                                              ofthe                 United States
19              or on request of any attorney for the Government,the perso
                                                                                   n in charge ofthe
20             corrections facility in which the defendant is confined
                                                                       deliv       er the defendant
21             to a United States marshal for the purpose ofan appea
                                                                             rance in connection
22             with a court proceeding.
23

24
25
26        DATED:                ~ ~]
27                                                SHAS
                                                  UTTITED STATES MAGISTRATE JUDGE
28

     ~~                       ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(q)
     !~ CR94(06l0~
                                                                                             Page 4 of4
